Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-19-00456-CV

                                  IMPACTO MEDIA, INC.,
                                       Appellant

                                                v.

                      UNITED INDEPENDENT SCHOOL DISTRICT,
                                    Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2019-CVH-001030-D3
                           Honorable Sid L. Harle, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Each party
shall bear its respective costs. See TEX. R. APP. P. 42.1(d).

       SIGNED August 7, 2019.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice